Citation Nr: 1219878	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-29 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION


The Veteran, who is also the appellant, served on active duty from February 1968 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The case was brought before the Board in December 2009 and July 2011, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 

The Board notes an expert medical opinion was requested in October 2011 and obtained in November 2011. The Veteran was notified of this new evidence in a December 2011 letter and was given an opportunity to submit additional evidence or to request agency of original jurisdiction (AOJ) review.  The letter informed the Veteran that if the Board did not hear back within sixty days, the Board will proceed with his appeal.  

The Veteran, in support of his appeal submitted a private opinion dated February 2012.  Along with the opinion, the Veteran submitted an April 2012 signed waiver of local jurisdictional review.  In light of the signed waiver, the Board finds no prejudice in proceeding with his claim here.

 




FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss was not present during service or for years thereafter, and the most persuasive evidence fails to establish his current hearing loss as medically attributable to his military service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in September 2005.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the United States Court of Appeals for Veterans Claims held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran VA examinations in 2005 and 2010.  The Board also obtained an expert opinion from an otolaryngologist.  The examination findings and medical opinions were based on thorough examinations, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran, and the Board may proceed to consider the merits of the claim.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss - an organic neurological disease - may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley, 5 Vet. App. at 159.

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is years after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he suffered from hearing loss since service due to noise exposure as an aircraft technician and due to in-service use of firearms.  

The Veteran's DD Form 214 confirms his military occupational specialty (MOS) as a maintenance technician, but his service treatment records are silent as to any complaints, treatment, or diagnoses of hearing loss.  The service treatment records also contain numerous audiograms on various routine, periodic examinations throughout the Veteran's lengthy military service.  The Veteran's hearing was well within normal limits, as defined in 38 C.F.R. § 3.385 at all times during his military service.

The Board also finds no significant threshold shifts among the audiograms. Threshold levels for both ears ranged from 0 to 20 decibels at all relevant frequency levels throughout this military career.  On separation, the Veteran's February 1989 separation examination reveals audiogram findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
5
-5
LEFT
20
0
5
10
10

In short, the Veteran's service treatment records are devoid of any findings consistent with in-service incurrence of chronic hearing loss.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The crucial inquiry here then is whether the Veteran's current hearing loss has been associated with in-service noise exposure or any other incident of his military service.  The Board concludes it has not.

After service, the first evidence of complaints of hearing loss was the filing of this claim in 2005, nearly two decades after service.  The Veteran was afforded a VA examination in November 2005 where the examiner noted the Veteran's complaints of "gradual" hearing loss, in-service noise exposure using firearms, and no post-service noise exposure.  On examination, however, the examiner did not find hearing loss as defined in 38 C.F.R. § 3.385.  Specifically, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
25
LEFT
15
20
25
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.

In contrast, the Veteran submitted private audiograms dated in November 2006 and August 2009, where the Veteran was diagnosed with "moderate-to-severe" bilateral sensorineural hearing loss.  Puretone thresholds, in decibels, ranged from 40 to 60 decibels at all frequency levels bilaterally.  The results were vastly different from the 15-25 decibel range noted by the November 2005 VA examiner.  These private examiners merely provided audiograms.  No opinion with regard to etiology was rendered.  

As such, the Board previously remanded to afford the Veteran another VA examination.  The Veteran was afforded a new VA examination in May 2010 where the examiner noted the Veteran's complaints of in-service noise exposure as an aircraft technician.  On examination, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
25
LEFT
15
25
20
20
20

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear.  

The examiner again concluded the Veteran's hearing was within normal limits for VA purposes.  The examiner further opined that the private audiograms are wholly inconsistent with the objective findings in the claims folder and on the current examination.

Although the puretone thresholds are not much different from the November 2005 results, the 88 percent speech recognition scores bilaterally sufficiently indicates that the Veteran has a hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385.

As such, the May 2010 VA examiner was asked to provide an addendum opinion.  In July 2011, the examiner emphasized the fact that the Veteran's hearing loss was not present at discharge or within one year of service.  Indeed, the Veteran's hearing was normal on examination in 2005, many years after service.  The examiner felt these were the most key pieces of evidence, all of which cut against the Veteran's claim.

To clarify etiology, the Board sought a medical expert opinion to ascertain whether the Veteran's hearing loss is attributable to his military service, to include in-service noise exposure.  

In November 2011, the expert otolaryngologist opined that the Veteran's hearing loss was "not at least as likely as not" related to his military service or noise trauma therein.  The expert considered the Veteran's in-service audiograms, the Veteran's contentions, the VA examinations and the private audiograms.  The expert concluded that the private audiograms were wholly inconsistent not only with VA examination results in 2005 and 2010, but also with the Veteran's in-service audiograms.  Upon researching medical literature, the expert concluded there simply are no studies supporting the idea of delayed loss of sensorineural hearing years later.  Although speech discrimination scores were not noted in the military, the expert examiner concluded his speech discrimination was likely in the 94% range in light of his puretone threshold scores.  Accordingly, nothing in service would have resulted in a 6% binaural decrease in discrimination.  For these reasons, the expert concluded it was unlikely that the Veteran's military service or noise trauma therein caused his current hearing impairment.

The Board finds the 2011 expert opinion persuasive. The conclusion is based on specific clinical tests and findings, and a complete review of the C-file, including the Veteran's service treatment records and the Veteran's own contentions.  

The Veteran more recently provided two additional medical opinions, dated in February 2012.  One opinion, from a doctor associated with Bon Secours Medical Group in Virginia Beach and Norfolk, Virginia, reflects that the Veteran had high noise exposure at work in the Navy for 20 years and had tinnitus and moderate-to-severe bilateral hearing loss (with audiometric testing as supportive evidence).  The second, from a civilian doctor who had treated the Veteran for "many years," indicates that the Veteran had a military history working as a jet mechanic and exposure to loud noise "causing his loss over a period of many years while [on] active duty."  This doctor noted that the Veteran's hearing loss was "fairly significant" across low and high frequencies and much more pronounced over the higher frequencies, as seen on prior audiology screenings. 

In contrast to the 2011 expert opinion, the Board does not find the two private opinions from February 2012 persuasive.  Neither doctor indicated that any records were reviewed, other than the private audiograms.  As explained above, there is a huge discrepancy between the private audiological results and the VA examinations of record.  Other examiners acknowledge and address the discrepancy, but these doctors do not.  The second doctor noted that the Veteran had been treated for many years but did not specify the timetable for treatment, so it is not clear whether such treatment began concurrent with or soon after service.  Also significantly, the second doctor indicated that the Veteran had a gradual loss of hearing over the many years of his active duty in the Navy.  In contrast, however, the Veteran's service treatment records do not support a finding of in-service hearing loss at all.  As such, the Board concludes that this opinion was rendered based on incomplete or inaccurate factual premises and, therefore, is not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on inaccurate factual premises are not probative). 

The Board has considered the Veteran's statements with regard to hearing difficulties.  In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes that, in general, lay evidence presented by a veteran concerning his continuity of symptoms after service is credible regardless of the lack of contemporaneous medical evidence unless proved otherwise. 

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran is competent to describe the details of his in-service noise trauma and his current symptoms.  

Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Specifically, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Veteran told the VA examiners his hearing loss was "gradual" through the years and not due to any specific in-service injury or trauma.  These contentions were considered in the examiners and the 2011 expert rendering their opinions.

The Board does not doubt that the Veteran is competent to observe some diminishment in auditory acuity.  As indicated above, however, a diagnosis of a hearing loss disability requires the testing thresholds shown by 38 C.F.R. § 3.385.  Competent evidence that such thresholds have been met must be provided by an audiologist or other specialist with training and credentials that the Veteran has not been shown to possess in any way.  As such, his observations do not constitute competent evidence as to the question of the presence and date of onset of a disability, which is the fundamental question before the Board at this time.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In this case, the objective evidence shows the Veteran entered and left the military with hearing within normal limits and was not diagnosed with hearing loss until many years later.  While the Board does not doubt the Veteran was exposed to acoustic trauma in the military, the most persuasive and competent medical evidence in this case finds a link unlikely between the Veteran's current hearing loss (diagnosed decades after service) and his in-service acoustic trauma (which did not show any immediate hearing loss at the time).  For these reasons, service connection must be denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


